Order filed November 2, 2021




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00529-CR
                              NO. 14-21-00530-CR
                                   ____________

                  EX PARTE AMY AMANDA REGALADO


                  On Appeal from the 240th District Court
                          Fort Bend County, Texas
          Trial Court Cause Nos. 21-DCR-096266 & 21-DCR-096265

                                     ORDER

      In each of these cases, appellant is appealing the denial of an application for
a writ of habeas corpus. On September 28, 2021, the trial court clerk filed the
clerk’s record in each of these cases. The records do not contain a certification of
appellant’s right to appeal. See Tex. R. App. P. 25.2(a)(2), 34.5(a)(12); see also
Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). An appeal must be
dismissed if a certification showing that the defendant has the right of appeal has
not been made part of the record. Tex. R. App. P. 25.2(d); Dears, 154 S.W.3d at
613. Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure instructs the trial
court to enter a certificate of the defendant’s right of appeal each time it enters a
judgment of guilt or other appealable order. Tex. R. App. P. 25.2(a)(2) (emphasis
added). This includes the entry of an order on a defendant’s application for writ of
habeas corpus. See Ex parte Vazquez, No. 3-19-00885-CR, 2019 WL 6972681
(Tex. App.—Austin Dec. 20, 2019, no pet.) (order).

      For each case, we order the trial court to execute a certification of
appellant’s right to appeal and direct the trial court clerk to prepare and file a
supplemental clerk’s record containing the certification with this court on or before
December 2, 2021. See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4; Vazquez, 2019 WL
6972681 at *1.

                                   PER CURIAM



Panel Consists of Justices Jewell, Bourliot and Poissant.